Exhibit 10.46

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE, IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933 OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, ALL AS EVIDENCED BY
A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF
WHICH SHALL BE REASONABLY ACCEPTABLE TO MAKER.

 

SECURED CONVERTIBLE PROMISSORY NOTE

 

$[          ] Date: May 17, 2019

 

For Value Received, Noble Link Global Limited, a British Virgin Islands entity
(the “Maker”), promises to pay to the order of [ ] or his, her or its assigns
(“Holder”), upon the terms set forth below, the principal sum of [ ] plus
interest thereon. This Note is one of a series of Notes sold in connection with
a Convertible Note Purchase Agreement entered into by the Maker, Holder, and
other purchasers of Notes, dated as of May 17, 2019 (the “Note Purchase
Agreement”). Holder acknowledges that if the closing of the transactions
contemplated by that certain Agreement and Plan of Merger by and among Black
Ridge Acquisition Corp. (“Black Ridge”), Black Ridge Merger Sub Corp. (“Merger
Sub”), AEM, Maker, Ourgame International Holdings Ltd. (“Ourgame”) and Primo
Vital Ltd. (as amended or supplemented from time to time, the “Merger Agreement”
and such transaction, the “SPAC Transaction”) occurs and this Note remains
outstanding thereafter, Allied Esports Media, Inc. (f/k/a Allied Esports
Entertainment, Inc.) (“AEM”) will become the successor of Maker under this Note
and thereafter the obligations of Maker hereunder shall become the obligations
of AEM.

 

1.       Purchase Terms. The purchase price of this Note shall be payable on the
date hereof.

 

2.       Interest. Interest on the principal amount of this Note shall accrue
from the date hereof until payment in full at an annual rate equal to 12% (the
“Interest Rate”). Upon an Event of Default (as defined in Section 5(a) hereof),
the interest rate shall increase to an annual rate of 15% (the “Default Interest
Rate”). Interest shall be calculated on the basis of a 365-day year, based on
the actual number of days elapsed. No payments of interest shall be due until
the first to occur of (i) the Maturity Date (as defined in Section 3 below), or
(ii) at such time as Maker prepays all or any portion of the principal amount of
this Note (whether such payment is required by the terms of this Note or is
voluntary). Interest will be payable only in cash or cash equivalents. For
clarity, regardless of when the principal amount is repaid, Maker shall pay a
minimum amount of interest equal to a full year of accrued interest at the
Interest Rate. Interest will be payable only in cash or cash equivalents.
Notwithstanding the foregoing, no interest shall be payable to Holder if Holder
elects to convert this Note pursuant to Section 4. Notwithstanding anything to
the contrary:

 

3.       Maturity Date. Maker shall have the right to prepay this Note in full
at any time prior to the Maturity Date hereof without the imposition of any
prepayment fee or penalty by providing advance written notice of such intent to
prepay at least 20 days in advance of the date of such prepayment. Prior to the
date of such prepayment, Holder may convert this Note pursuant to Section 4. If
Maker prepays this Note (including any accrued interest) in full, the “Maturity
Date” will be the date of such prepayment; otherwise, the “Maturity Date” will
be the first to occur of (a) such time as Holder demands payment in full, which
demand may only be made during the Conversion Period or (b) the one-year
anniversary of the date hereof. Unless converted by Holder pursuant to the terms
of Section 4, the principal amount of this Note, together with interest thereon
for the full one year (notwithstanding that this Note may have been outstanding
for less than one year), shall be due and payable in full on the Maturity Date.

 

 

 



 1 

 

 

(a)     For clarity, if the SPAC Transaction is consummated, then at any time
during the Conversion Period, the Holder shall have the option to either (i)
demand repayment of the entire principal amount of this Note, plus a full year
of accrued interest (notwithstanding that this Note may have been outstanding
for less than one year) or (ii) elect to convert the Note under Section 4(a)
below.

 

(b)     Notwithstanding anything to the contrary herein, if the SPAC Transaction
is not consummated on or prior to October 11, 2019 (the “First Bridge Due Date”)
(and the Maturity Date has not otherwise occurred), then, as of the First Bridge
Due Date (unless this Note is prepaid in full on such date), a full year of
accrued interest (notwithstanding that this Note may have been outstanding for
less than one year) will be added to the principal amount of this Note and
thereafter the Default Interest Rate shall apply (beginning on the day following
the First Bridge Due Date) until the Note is repaid in full.

 

4.       Conversion.

 

(a)     Conversion Option. Holder shall have an option, during the period
commencing on as of the effective time of the SPAC Transaction and ending on the
three month anniversary of such effective time (the “Conversion Period”), to
convert or exchange (as the case may be), all, but not less than all, the
remaining unpaid principal amount of this Note (but not any accrued interest),
into a number of common shares of Black Ridge (“Black Ridge Common Stock”) equal
to (i) the principal amount of this Note, divided by (ii) $8.50 (the “Conversion
Price”). The Conversion Price is initially equal to the price at which the
shares of Ourgame and/or its affiliates (the “Ourgame Shares”) will be converted
into Black Ridge Common Stock under the terms of the Merger Agreement upon the
closing of the SPAC Transaction.  However, if the Ourgame Shares are converted
into Black Ridge Common Stock at a different price, then the Conversion Price
hereunder shall be automatically adjusted to be equal to such different price at
which the Ourgame Shares are actually converted.

 

(b)     The parties shall cooperate in good faith to effect the conversion
rights set forth in Section 4(a) (which may require alternative structures), and
shall execute any documents reasonably requested to effect the conversion rights
in a manner that minimizes any taxes payable by Holder in connection with such
conversion rights while maintaining the economic rights in connection with such
conversion rights.

 

(c)     Conversion Procedure. To convert this Note into Black Ridge Common Stock
pursuant to Section 4(a), Holder shall surrender this Note (or an affidavit of
lost instrument pursuant to Section 10 below) to Maker accompanied by an
executed conversion notice, the form of which is attached hereto as Exhibit A
(the “Conversion Notice”). The Conversion Notice shall state the Black Ridge
Common Stock into which the Note shall be converted, and the name or names (with
address(es)) in which the certificate or certificates of the Black Ridge Common
Stock shall be issued, if Black Ridge Common Stock is to be certificated. As
soon as practicable after the receipt of such Conversion Notice and the
surrender of this Note, Maker shall (1) issue and deliver to the Holder one or
more certificates for the Black Ridge Common Stock, if the Black Ridge Common
Stock is certificated, and (2) provide for any fractional shares as provided in
Section 4(d). Such conversion shall be deemed to have been effected on the date
a properly completed Conversion Notice is submitted to Maker, as applicable (the
“Conversion Date”). Upon the Conversion Date, the Holder’s rights under this
Note shall cease, and the person or persons in whose name or names the Black
Ridge Common Stock shall be issuable upon such conversion shall be deemed to
have become the holder(s) of record of Black Ridge Common Stock. The Maker shall
provide written notices to Holder upon (i) any amendment of the Merger
Agreement, (ii) the date that is at least thirty (30) days in advance of the
anticipated consummation of the SPAC Transaction and (iii) the date that is at
least five (5) days in advance of the anticipated consummation of the SPAC
Transaction.

 

(d)     Fractional Shares. No fractional shares of Black Ridge Common Stock
shall be issuable upon conversion of this Note, but a payment in cash or cash
equivalents will be made in respect of any fraction of a share of Black Ridge
Common Stock that would otherwise be issuable upon the conversion of this Note,
payable at the same time any interest is paid to Holder as set forth in Section
2 hereof.

 

(e)     Additional Agreements. Holder acknowledges and agrees that all Black
Ridge Common Stock issued to Holder will be subject to restrictions on transfer
for a one-year period after the closing of the SPAC Transaction, pursuant to the
terms set forth in the form of Lock-up Agreement attached to the Merger
Agreement (the “Lock-up Agreement”). Holder hereby acknowledges that Holder is
bound by the terms of the Lock-up Agreement, and agrees to execute the Lock-up
Agreement upon request of Borrower or Black Ridge. In addition, Holder shall
become party to the Registration Rights Agreement (as defined in Section 6.16 of
the Merger Agreement), pursuant to which, under certain circumstances, the Black
Ridge Common Stock issued to Holder will be registered for resale.

 

 

 

 



 2 

 

 

5.       Security Interests. The obligations of the Maker set forth in this Note
are secured by that certain Security Agreement, dated as of the date hereof,
among Maker, Holder and the other parties named therein (the “Security
Agreement”), and that certain Share Pledge Agreement, dated as of the date
hereof, among Maker, Holder and the other parties named therein (the “Pledge
Agreement”).

 

(f)      Events of Default. “Event of Default,” wherever used herein, means any
one of the following events (whatever the reason and whether it shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):

 

(i)                   any failure by Maker to make any payment of principal or
interest due under this Note within five (5) business days after the date on
which Maker shall have been provided with notice of such payment failure;

 

(ii)                 any breach by Maker of any covenant, agreement,
representation or warranty contained in this Note, the Note Purchase Agreement,
the Security Agreement or the Pledge Agreement that is not cured within 30 days
after the date on which Maker shall have been provided with notice of such
breach;

 

(iii)                any failure of Maker or any of its affiliates at any time
to perform any of the warranties, covenants or provisions contained or referred
to in this Note, the Note Purchase Agreement, the Security Agreement, the Pledge
Agreement (a “Cross Default”), provided, however, to the extent such Cross
Default is capable of being cured, such Cross Default is not cured within 30
days after written notice of such Cross Default is delivered to Maker by Holder.
Notwithstanding anything to the contrary contained herein, the remedy upon an
uncured Cross Default shall be as set forth in Section 5(b) hereof.

 

(iv)               any commencement by Maker, Ourgame International Holdings
Limited, AEM, or any direct or indirect subsidiary of any of the foregoing whose
assets or shares are pledged as collateral under the Security Agreement or Share
Pledge Agreement (each of the foregoing, a “Covered Entity”) of a case under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to a Covered Entity; or
any commencement against a Covered Entity of any bankruptcy, insolvency or other
proceeding which remains undismissed for a period of 90 days; or the
adjudication of a Covered Entity as insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
appointment of any custodian or the like for a Covered Entity or any substantial
part of its property which continues undischarged or unstayed for a period of 90
days; or any general assignment by a Covered Entity for the benefit of its
creditors; or any failure to pay or statement in writing by a Covered Entity
indicating an inability to pay a Covered Entity’s debts generally as they become
due (any of the foregoing, a “Bankruptcy”).

 

(v)                 any “Event of Default” as defined in the Prior Notes or
other First Bridge Documents (as such terms are defined in the Note Purchase
Agreement), including, without limitation, failure of Maker to pay all
obligations outstanding under the Prior Notes on October 11, 2019.

 

 

 



 3 

 

 

(g)                 If any Event of Default occurs, the full principal amount of
this Note, together with interest thereon (which shall be for at least one full
year notwithstanding that this Note may have been outstanding for less than one
year), shall become immediately due and payable upon written notice of such
election by Holder. For so long as such Event of Default is continuing, the
interest will accrue at the Default Interest Rate on the combined amount of the
outstanding principal plus accrued interest as of the date of such Event of
Default. Holder need not provide and the Maker hereby waives any presentment,
demand, protest or other notice of any kind, and Holder may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Holder agrees and acknowledges that upon the occurrence of an Event of Default,
it must first use reasonable efforts to exercise all available self-help
remedies available under the California UCC against the collateral described in
the Security Agreement (and, for clarity, in no event shall the Holder be
required to engage in or defend any litigation proceeding in so doing) before
exercising its rights and remedies pursuant to the Security Agreement and the
Pledge Agreement. Upon the occurrence of an Event of Default, the Maker shall
cause the Company and all of the Subsidiaries (as such terms are defined in the
Pledge Agreement) to operate their businesses in the ordinary course of business
and to manage, protect, preserve and continue the operation of their businesses.

 

6.       No Waiver of Holder’s Rights. All payments of principal and interest
shall be made without setoff, deduction or counterclaim. No delay or failure on
the part of Holder in exercising any of its options, powers or rights, nor any
partial or single exercise of its options, powers or rights shall constitute a
waiver thereof or of any other option, power or right; and no waiver on the part
of Holder of any of its options, powers or rights shall constitute a waiver of
any other option, power or right.

 

7.       Debt Covenant; Subordination. Maker agrees that from the date hereof
until all obligations of Maker under the Note Purchase Agreement, all Notes, the
Security Agreement and the Share Pledge Agreement have been satisfied in full,
Maker shall not incur any additional indebtedness, other than trade credit
incurred from vendors in the ordinary course of business in accordance with past
practices. Any and all existing obligations or indebtedness of Maker to any of
its equity holders, officers, directors and other affiliates and any and all
obligations of any direct or indirect subsidiary of Maker to Maker or any such
subsidiary hereby are, and shall remain, subordinated in all respects to the
obligations of Maker to the Holders under the Notes, the Note Purchase
Agreement, Security Agreement and Pledge Agreement.

 

8.       Equal Dignity. All payments of principal and interest hereunder and
distribution of any amounts collected under the Security Agreement and/or Pledge
Agreement, as well as the issuance of Black Ridge Common Stock as set forth in
Section 4 (if applicable), shall be made at the same time to each eligible
Holder (including the “Prior Investors” as defined in the Note Purchase
Agreement) without preference on a pro rata basis based on the outstanding
principal and interest owing on the Note issued to such Holders as of the date
of such payment or issuance. Additionally, to the extent applicable, all rights
of Holder under this Note, the Note Purchase Agreement, the Security Agreement
and the Pledge Agreement with respect to any security or collateral shall be,
except to the extent otherwise set forth in such documents, pari passu, without
preference, with the holders of Notes issued in the Offering (as defined in the
Note Purchase Agreement) and with the holders of the Prior Notes.

 

9.       Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Maker under the Note Purchase Agreement, this Note, or any
other loan document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of Maker) requires the deduction or
withholding of any Tax from any such payment by Maker, then Maker shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant governmental body in accordance with
applicable law, and the sum payable by Maker shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section), Holder receives an amount equal to the sum it would have received had
no such deduction or withholding been made. Maker shall indemnify Holder, within
10 days after demand therefor, for the full amount of any Taxes payable or paid
by Holder or required to be withheld or deducted from a payment to Holder and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Maker by Holder shall be conclusive absent manifest
error. “Governmental Authority” shall mean any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, or any court, tribunal or arbitrator, in each case in any
United States jurisdiction. “Taxes” means all present or future taxes, levies,
imposts, duties, deductions, withholdings (including backup withholding),
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto,
excluding any such amounts imposed as a result of Holder being a resident of, or
being organized under the laws of, or having its principal office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof).

 

 

 

 



 4 

 

 

10.    Successors and Assigns. This Note shall be binding upon Maker and its
permitted successors and shall inure to the benefit of Holder and its successors
and assigns. The term “Holder” as used herein, shall also include any endorsee,
assignee or other holder of this Note. Maker shall not transfer, assign or
delegate its obligations hereunder without the prior written consent of Holder.

 

11.    Lost or Stolen Note. If this Note is lost, stolen, mutilated or otherwise
destroyed, Maker shall execute and deliver to Holder a new promissory note
containing the same terms, and in the same form, as this Note. In such event,
Maker may require Holder to deliver to Maker an affidavit of lost instrument in
respect thereof as a condition to the delivery of any such new promissory note.

 

12.    Costs and Expenses. Maker will pay upon demand all reasonable costs and
expenses of Holder, including reasonable attorneys’ fees, incurred by Holder in
enforcing its rights and remedies hereunder. If Holder brings suit (or files any
claim in any bankruptcy, reorganization, insolvency or other proceeding) to
enforce any of its rights hereunder and shall be entitled to judgment (or other
recovery) in such action (or other proceeding), then Holder may recover, in
addition to all other amounts payable hereunder, its reasonable expenses in
connection therewith, including reasonable attorneys’ fees, and the amount of
such expenses shall be included in such judgment (or other form of award). Any
costs and expenses owed Holder under this section shall be added to the amount
due under this Note, shall be receivable therewith and shall be secured by the
lien of, and other security interests created by, this Note, the Note Purchase
Agreement, the Security Agreement and the Pledge Agreement.

 

13.    Amendment and Waiver. This Note may be amended or modified, and any
provision hereunder may be waived, only upon the prior written consent of the
Maker and Holder. Any amendment that the Maker agrees to with any other holder
of a note issued pursuant to the Note Purchase Agreement (collectively, the
“Note Holders”) or any holder of Prior Notes must be presented and offered to
each other Note Holder and Prior Note holders as soon as is practicable
thereafter so that such other Note Holders may elect, in each such Note Holder’s
sole discretion, to enter into the same amendment with the Maker.

 

14.    Governing Law; Dispute Resolution. This Note, together with the Note
Purchase Agreement, Security Agreement, and Share Pledge Agreement, constitute
the entire agreement among the parties with respect to the subject matter hereof
and thereof. They supersede any prior agreement or understanding among them with
respect to the subject matter thereof, and this Note may not be modified or
amended in any manner other than as set forth herein. This Note shall be
governed by and construed in accordance with the laws of the State of California
without regard to the conflicts-of-law principles thereof. The venue for any
action hereunder shall be in the State of California, whether or not such venue
is or subsequently becomes inconvenient, and the parties consent to the
jurisdiction of the courts of the State of California, County of Orange, and the
federal courts located in the Central District of the State of California.
Accordingly, Maker and Holder hereby submit to the process, jurisdiction and
venue of any such courts. Maker and Holder each hereby waives, and agrees not to
assert, any claim that it is not personally subject to the jurisdiction of the
foregoing courts in the State of California or that any action or other
proceeding brought in compliance with this Section is brought in an inconvenient
forum.

 

15.    Maximum Interest. Notwithstanding anything to the contrary herein, the
total liability for payments in the nature of interest hereunder shall not
exceed the applicable limits imposed by any applicable state or federal interest
rate laws. If any payments in the nature of interest, additional interest, and
other charges made hereunder are held to be in excess of the applicable limits
imposed by any applicable state or federal laws, it is agreed that any such
amount held to be in excess shall be considered payment of principal and the
principal balance shall be reduced by such amount in the inverse order of
maturity so that the total liability for payments in the nature of interest,
additional interest and other charges shall not exceed the applicable limits
imposed by any applicable state or federal interest rate laws in compliance with
the desires of Holder and the Maker.

 

 

Signature page follows.

 

 

 

 

 



 5 

 

 

In Witness Whereof, the undersigned has signed this Note on behalf of the
“Maker” and not as a surety or guarantor or in any other capacity.

 

 



  Noble Link Global Limited                         By:         Name:       Its:
   

 

 

 

 

 

 

 

 

 



 6 

 

 

EXHIBIT A

 

NOBLE LINK GLOBAL LIMITED

SECURED CONVERTIBLE PROMISSORY NOTE

 

CONVERSION NOTICE

 

 

To Whom It May Concern:

 

Reference is made to that certain Secured Convertible Promissory Note dated
______________________________ (as amended or restated from time to time, and
including any replacements thereof, the “Note”) issued by Noble Link Global
Limited (the “Maker”) in favor of _____________________________ (including its
assigns, “Holder”) in the original principal amount of $______________________.
Capitalized terms used in this Notice shall have the respective meanings set
forth in the Note.

 

Holder hereby exercises the option to convert the entire principal amount of the
Note into the shares of common stock of Black Ridge as identified below (the
“Conversion Shares”), in accordance with the terms of the Note, and directs that
such Conversion Shares be issued in the name of, and if certificated, delivered,
to Holder unless a different name has been indicated below. If this conversion
involves fractional Conversion Shares, please issue the related check to the
same person entitled to receive the Conversion Shares.

 

Dated:         Amount of Note to be converted: $     Conversion Shares to be
issued:  

  

If Conversion Shares are to be issued to anyone other than Holder, please
provide the Tax Identification Number of the transferee: 

 





   

 

 

 

 

______________________________________

Signature of Holder

 

 

Name and address of transferee/Holder for future notices:

 

__________________________

__________________________

__________________________

 

 



 7 

 

